                  Case 1:18-cr-00454-KPF Document 311 Filed 01/19/21 Page 1 of 1


                                                                                                                MEMO ENDORSED
                                        MAHER & PITTELL, LLP
                                                  ATTORNEYS AT LAW
         Reply To:                                                                           Long Island Office
         42-40 Bell Blvd, Suite 302                                                     10 Bond St, Suite 389
         Bayside, New York 11361                                                 Great Neck, New York 11021
         Tel (516) 829-2299                                                                Tel (516) 829-2299
         jp@jpittell.com                                                                       jp@jpittell.com

         January 17, 2021

         Hon. Katherine Polk Failla
         U.S. Courthouse
         40 Foley Square
         New York, NY 10007

         Re: U.S. v. Nelson, et al, 18 cr 454 (KPF) {Allen Walker}

         Dear Judge Failla:

                I am counsel for Allen Walker, a defendant in the above referenced matter.

                Please accept this letter in lieu of a formal motion for an adjournment of Mr. Walker’s
         sentencing which is currently scheduled for February 4, 2021.

                 Previously, Mr. Walker was released on bond due to health concerns in light of the Pandemic.
         He is currently residing in Georgia. I am requesting an adjournment as I seek to have the sentencing
         proceed when it is safe for Mr. Walker to travel to New York and, in the event a custodial sentence
         is imposed, when it will be safe for him to surrender to a jail. At this point, it is apparent these
         circumstances will not exist by the upcoming sentence date. Accordingly, I respectfully request the
         sentencing be adjourned for approximately sixty days to a date available on the Court’s calendar
         during the week of April 5th or thereafter.

                I have conferred with the Government and they consent to this request.

                                                           Respectfully submitted,
                                                           /s/
                                                           Jeffrey G. Pittell

         cc:  Frank Balsamello, AUSA
              Government counsel of record (by ECF)
              Allen Walker
Application GRANTED. The sentencing scheduled for February 4, 2021, is hereby
adjourned to April 15, 2021, at 3:00 p.m. in Courtroom 618 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, New York. Defendant's
sentencing submission shall be due on or before April 1, 2021. The Government's
sentencing submission shall be due to the Court on or before April 8, 2021.
                                             SO ORDERED.

Dated:    January 19, 2021
                                                                                 SO ORDERED.




                                                                                 HON. KATHERINE POLK FAILLA
                                                                                 UNITED STATES DISTRICT JUDGE




          New York, New York
                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE
